COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00152-CR


Charles Raymond Sprague                 §    From Criminal District Court No. 3

                                        §    of Tarrant County (1410892D)

v.                                      §    April 27, 2017

                                        §    Opinion by Justice Meier

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in one of the trial court’s judgments. We vacate the trial court’s

judgment on Count Two. It is ordered that the remaining trial court’s judgment is

affirmed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Bill Meier
                                        Justice Bill Meier